Citation Nr: 1617836	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  12-15 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a left knee disability.
 
2. Entitlement to service connection for a right knee disability.
 
3. Entitlement to an effective date prior to January 7, 2010 for the award of a total disability rating based upon individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from June 1974 to August 1975 and November 1985 to October 1993 with additional periods of service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and August 2010 rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Atlanta, Georgia. 

The August 2009 RO decision denied the Veteran's petitions to reopen previously denied service connection for right and left knee disabilities.  The August 2010 RO decision granted entitlement to TDIU beginning January 7, 2010.

In August 2015, the Board granted the Veteran's petition to reopen the previously denied service connection claims for right and left knee disabilities.  It remanded the underlying service connection claims and earlier effective date for TDIU.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has not received adequate notice of the December 23, 20015 supplemental statement of the case (SSOC).  Although the AOJ mailed it to the Veteran's address of record, he reports that he did not receive it and requested another copy of it.  See February 9 and 19, 2016 facsimile correspondence.  The AOJ did not respond to the Veteran's reports and transferred the case to the Board.  Given the Veteran's reports, another attempt must be made to furnish an SSOC for his review and response. 
 
Accordingly, the case is REMANDED for the following action:

Issue another copy of the December 23, 2015 supplemental statement of the case (SSOC) to the Veteran at his address of record.  Allow an appropriate time for review and response before returning the appeal to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




